FILED
                           NOT FOR PUBLICATION                             DEC 14 2015

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


TOBIAS A. FRANK,                                 No. 14-55890

              Plaintiff - Appellant,             D.C. No. 5:12-cv-01848-JAK-SS

 v.
                                                 MEMORANDUM*
DERRICK SCHULTZ, Correctional
Counselor, individually and in official
capacity and R. BYRD, Disciplinary
Hearing Officer, individually and in
official capacity,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    John A. Kronstadt, District Judge, Presiding

                          Submitted November 18, 2015**


Before: TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Federal prisoner Tobias A. Frank appeals pro se from the district court’s

summary judgment in his action under Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging First and Fourteenth

Amendment violations.1 We have jurisdiction under 28 U.S.C. § 1291. We review

de novo. Nunez v. Duncan, 591 F.3d 1217, 1222 (9th Cir. 2010). We affirm.

      The district court properly granted summary judgment on Frank’s First

Amendment retaliation claim because Frank failed to raise a genuine dispute of

material fact as to whether Schultz took an adverse action against Frank in

retaliation for his allegedly protected conduct. See Brodheim v. Cry, 584 F.3d

1262, 1269-71 (9th Cir. 2009) (setting forth elements of a retaliation claim in the

prison context, and noting that “a plaintiff must show that his protected conduct

was the substantial or motivating factor behind the defendant’s conduct” (citation

omitted)).

      Frank’s motion for judgment, filed on September 28, 2015, is denied.

      AFFIRMED.




      1
       We address Frank’s Fourteenth Amendment due process claim in a
concurrently filed opinion.

                                          2